      Case 6:19-mc-00107-JWB-GEB Document 5 Filed 09/16/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

Simret Semere Tekle,               )
                                   )
                       Plaintiff,  )
                                   )
vs.                                )              D. Kan. Case No.: 19-mc-107-JWB-GEB
                                   )
Nouf Bint Nayef Abdul-Aziz Al Saud )              E.D. Va. Case No.: 18-cv-211-RDA-JFA
and                                )
Mohammad bin Abdullah Al Saud,     )
                                   )
                       Defendants. )
                                   )


                            MEMORANDUM AND ORDER

       This matter is before the Court on Nonparty Bereket Tekle’s Motion to Quash

Defendants’ Subpoena Duces Tecum (ECF No. 1). The Court has reviewed the Motion to

Quash, Memorandum in Support, and attached exhibits.1 No response was filed.2 After

careful consideration of the Motion to Quash, Memorandum in Support, and attached

exhibits, the Court GRANTS the Motion to Quash.

       I.     Background

       The Subpoena Duces Tecum (“Subpoena”) at issue relates to a case filed in the

Eastern District of Virginia, Tekle v. Al Saud et al, Case Number 18-cv-00211

(“Underlying Case”). In that case, Plaintiff Simret Semere Tekle (“Plaintiff”) is seeking



1
 See ECF No. 2.
2
 The Amended Certificate of Service (ECF No. 4) shows Mr. Tekle’s counsel served Defendants’
counsel a copy of the Motion to Quash by email on August 21, 2019, making Defendants’ response
due September 4, 2019. See D. Kan. Rule 6.1(d)(1).
                                              1
      Case 6:19-mc-00107-JWB-GEB Document 5 Filed 09/16/19 Page 2 of 5




damages from Defendants Nouf Bint Nayef Abdul-Aziz Al Saud and Mohammad bin

Abdullah Al Saud (“Defendants”) for alleged human trafficking and forced labor.3

Discovery in the Underlying Case closed on May 24, 2019.4 However, Defendants served

the Subpoena on nonparty Bereket Tekle, who resides in Wichita, Kansas, on August 19,

2019.5 The Subpoena requested Mr. Tekle to produce documents responsive to nine

categories of documents requests, spanning a time period from January 1, 2010 to the

present, to a law firm located in Wichita, Kansas by 10:00 AM on August 21, 2019.6 In

lieu of answering the Subpoena, Mr. Tekle filed the instant Motion to Quash on August 21,

2019 in this Court. Because the Subpoena requires compliance in this District, it is

appropriate for this Court to decide the Motion to Quash.7

       II.     Discussion

       Mr. Tekle asks this Court to quash the Subpoena on two grounds. First, Mr. Tekle

argues the Subpoena does not allow a reasonable time for compliance. Fed. R. Civ. P.

45(d)(3)(A)(i) states a court “must quash or modify a subpoena that . . . fails to allow a

reasonable time to comply.” The Court agrees. As stated above, the Subpoena was issued

and served on August 19, 2019, and required compliance within two days, by August 21,




3
   Tekle v. Al Saud et al, Case No. 18-cv-00211-RDA-JFA (E.D. Va.), see generally Second
Amended Complaint (ECF No. 53).
4
  Id. at ECF No. 68.
5
  See ECF No. 2, p. 2; see a copy of the Subpoena at Exhibit A, ECF No. 2 at pp. 8-14.
6
  Id.
7
  See Fed. R. Civ. P. 45(d)(3)(A); hibu Inc. v. Peck, No. 16-CV-1055-JTM-TJJ, 2017 WL 2985751,
at *1 (D. Kan. July 13, 2017) (“While subpoenas must be issued from the court where the action
is pending, the authority to quash or modify the subpoena remains with the court for the district
where compliance is required.”).
                                               2
      Case 6:19-mc-00107-JWB-GEB Document 5 Filed 09/16/19 Page 3 of 5




2019. Two days for compliance with a subpoena requesting nine categories of documents,

spanning an almost ten-year time frame, is not reasonable.8

       Second, Mr. Tekle argues the Subpoena subjects him to an undue burden. Rule

45(d)(3)(A)(iv) states a court “must quash or modify a subpoena that . . . subjects a person

to undue burden.” “Whether a subpoena imposes an undue burden upon a witness is a case

specific inquiry that turns on ‘such factors as relevance, the need of the party for the

documents, the breadth of the document request, the time period covered by it, the

particularity with which the documents are described and the burden imposed.’”9

       Mr. Tekle’s main argument is the information sought in the Subpoena is irrelevant

because it is outside the narrow scope of discovery allowed by the Court in the Underlying

Case. A review of the docket in the Underlying Case shows this to be accurate. On

September 6, 2019, the Court there entered an Order granting Plaintiff’s motions to quash

three of Defendants’ subpoenas issued around the same time period as Defendants issued

the instant Subpoena to Mr. Tekle. The Order states:

              The time period for the parties to conduct discovery in this case is
       long over. Nevertheless, the court did allow the parties additional time to
       conduct limited discovery concerning plaintiff’s possible use of Facebook
       while she was employed by the defendants. The court thought it was clear
       that any such discovery was to be directly limited to that issue, and that issue

8
  See, e.g., Patel v. Snapp, No. 10-2403-JTM, 2013 WL 5876435, at *3, 4 (D. Kan. Oct. 31, 2013)
(finding five days for compliance with a subpoena seeking eighteen categories of documents
unreasonable; finding five days for compliance with a different subpoena seeking five categories
of documents unreasonable ); Peoples v. Wichita State Univ., No. 18-CV-1010-JWB-TJJ, 2019
WL 1332313, at *3-4 (D. Kan. Mar. 25, 2019) (granting motion to quash a subpoena that gave
defendant fourteen days to produce nine categories of documents); Holick v. Burkhart, No. 16-
1188-JTM-KGG, 2017 WL 3723277, at *9 (D. Kan. Aug. 29, 2017) (finding twelve days to
comply with a subpoena unreasonable).
9
  Goodyear Tire & Rubber Co. v. Kirk's Tire & Auto Servicenter of Haverstraw, Inc., 211 F.R.D.
658, 662 (D. Kan. 2003) (internal citations omitted).
                                               3
      Case 6:19-mc-00107-JWB-GEB Document 5 Filed 09/16/19 Page 4 of 5




       alone. The court also thought it was clear that if the parties could not agree
       as to what discovery was to be taken as to that limited issue, they would need
       to seek permission from the court. Unfortunately, it appears that the
       defendants did not understand the limitations established by the court and
       have undertaken to take discovery on issues that appear to be beyond the
       limited issue described by the court and that has not been agreed to by
       plaintiff. The court sees no basis for a finding of good cause to allow the
       defendants to serve subpoenas on AT&T, Sprint, or Kirby Plessas. As to the
       subpoenas to AT&T and Sprint, the court finds defendants’ reasons for
       claiming the information from those providers to be related to the plaintiff’s
       Facebook use while employed by the defendants unpersuasive. For example,
       the time period for the records sought in these subpoenas (August 16, 2012
       to August 16, 2019 and August 1, 2018 to August 16, 2019) is far beyond the
       issue of Facebook use while plaintiff was employed by the defendants.
       Furthermore, it clear that plaintiff has not agreed to the far ranging and
       tangential discovery sought in these subpoenas to AT&T and Sprint. . . .
       [T]he court allowed discovery to get the bottom of whether plaintiff had and
       used a Facebook account while she was employed by the defendants ‘that
       you can agree to do.’ If the parties were unable to agree, the party seeking
       additional discovery was required to seek the court’s approval and not
       unilaterally propound additional discovery.10

       While the instant Subpoena does inquire about Facebook communications Mr.

Tekle had with Plaintiff, it also requests information regarding Mr. Tekle’s Facebook

communications with others, Facebook posts made by Mr. Tekle, and photos uploaded to

Facebook by Mr. Tekle,11 making many of the requests outside the narrow discovery

allowed by the Court in the Underlying Case as described above. Additionally, the

Subpoena asks for documents covering the time period from January 1, 2010 to the present.

This is overly broad given the Court in the Underlying Case narrowed the scope of




10
   Tekle v. Al Saud et al, Case No. 18-cv-00211-RDA-JFA (E.D. Va.), Order, pp. 1-2 (ECF No.
451).
11
   See document request numbers 1, 2, 4, 7, 8, and 9 of the Subpoena at ECF No. 2, pp. 13-14.
                                             4
      Case 6:19-mc-00107-JWB-GEB Document 5 Filed 09/16/19 Page 5 of 5




discovery to Plaintiff’s possible Facebook use while she was employed by Defendants.

Plaintiff was employed by Defendants from September of 2011 to April of 2012.12

       Finally, it does not appear this discovery to Mr. Tekle was agreed to by Plaintiff and

Defendant in the Underlying Case, as was required by the Court. Nothing on the docket in

the Underlying Case reflects an agreement or court order for issuance of the Subpoena.

Additionally, if the discovery was agreed upon or ordered by the Court in the Underlying

Case, this Court presumes a Motion to Quash would not have been filed.

       For the reasons stated above, and because Defendants did not respond to the Motion

to Quash,13 the Court will grant the Motion.

       IT IS THEREFORE ORDERED that Nonparty Bereket Tekle’s Motion to Quash

Defendants’ Subpoena Duces Tecum (ECF No. 1) is GRANTED.


       IT IS SO ORDERED.



       Dated at Wichita, Kansas this 16th day of September, 2019.



                                            s/ Gwynne E. Birzer
                                            GWYNNE E. BIRZER
                                            United States Magistrate Judge




12
   Id. at Second Amended Complaint, ¶¶ 26, 61 (ECF No. 53), Plaintiff’s Memorandum in Support
of Her Motion to Quash Defendants’ Subpoena to Kirby Plessas, p. 3 (ECF No. 368).
13
   See D. Kan. Rule 7.4(b) (“If a responsive brief or memorandum is not filed within the D. Kan.
Rule 6.1(d) time requirements, the court will consider and decide the motion as an uncontested
motion. Ordinarily, the court will grant the motion without further notice.”).
                                               5
